NO. 12-10-00047-CR

                        IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                       TYLER, TEXAS

SHAWN WILLIAM UPCHURCH,                              §          APPEAL FROM THE 173RD
APPELLANT

V.                                                   §          JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                             §          HENDERSON COUNTY, TEXAS

                                    MEMORANDUM OPINION
                                        PER CURIAM
       Shawn William Upchurch appeals his conviction for intoxication manslaughter.
Appellant=s counsel filed a brief in compliance with Anders v. California, 386 U.S. 738, 87 S.
Ct. 1396, 18 L. Ed. 2d 493 (1967), and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App.
1969). We dismiss Appellant=s appeal.


                                            BACKGROUND
       Appellant was charged by indictment with the offense of intoxication manslaughter, a
second degree felony.1 The indictment also alleged that Appellant used or exhibited a deadly
weapon during the commission of the offense. Appellant pleaded “not guilty,” and the case
proceeded to a jury trial. After the trial concluded, the jury found Appellant guilty of
intoxication manslaughter, and found that he used or exhibited a deadly weapon during the
commission of the offense. After a sentencing hearing, the trial court assessed his punishment



       1
           See TEX. PENAL CODE ANN. § 49.08(b) (Vernon 2011).
at fifteen years of imprisonment.2 This appeal followed.


                            ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
         Appellant=s counsel filed a brief in compliance with Anders and Gainous, stating that
he has diligently reviewed the appellate record and is of the opinion that the record reflects no
reversible error and that there is no error upon which an appeal can be predicated. From our
review of Appellant=s brief, it is apparent that his counsel is well acquainted with the facts in
this case. In compliance with Anders, Gainous, and High v. State, 573 S.W.2d 807, 812 (Tex.
Crim. App. 1978), counsel=s brief presents a chronological summation of the procedural history
of the case, and further states that counsel is unable to raise any arguable issues for appeal. We
have reviewed the record for reversible error and have found none. 3 See Bledsoe v. State, 178
S.W.3d 824, 826-27 (Tex. Crim. App. 2005).


                                                  CONCLUSION
         As required, Appellant=s counsel has moved for leave to withdraw. See In re Schulman,
252 S.W.3d 403, 407 (Tex. Crim. App. 2008) (orig. proceeding); Stafford v. State, 813 S.W.2d
503, 511 (Tex. Crim. App. 1991). We agree with Appellant=s counsel that the appeal is wholly
frivolous and his motion for leave to withdraw is hereby granted. See In re Schulman, 252
S.W.3d at 408-09.
         Counsel has a duty to, within five days of the date of this opinion, send a copy of the
opinion and judgment to Appellant and advise him of his right to file a petition for discretionary
review. See TEX. R. APP. P. 48.4; In re Schulman, 252 S.W.3d at 411 n.35. Should Appellant
wish to seek further review of this case by the Texas Court of Criminal Appeals, he must either
retain an attorney to file a petition for discretionary review or he must file a pro se petition for
discretionary review. See In re Schulman, 252 S.W.3d at 408 n.22.                                Any petition for


         2
          An individual adjudged guilty of a second degree felony shall be punished by imprisonment for any
term of not more than twenty years or less than two years and, in addition, a fine not to exceed $10,000. TEX.
PENAL CODE ANN. § 12.33 (Vernon 2011).
         3
           Counsel for Appellant certified that he provided Appellant with a copy of his brief and informed
Appellant that he had the right to file his own brief. Appellant was given time to file his own brief, but the time for
filing such a brief has expired and we have received no pro se brief.
discretionary review must be filed within thirty days from the date of either this opinion or the
last timely motion for rehearing that was overruled by this court. See TEX. R. APP. P. 68.2. Any
petition for discretionary review must be filed with this court, after which it will be forwarded
to the Texas Court of Criminal Appeals along with the rest of the filings in this case. See TEX.
R. APP. P. 68.3; In re Schulman, 252 S.W.3d at 408 n.22. Any petition for discretionary review
should comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure.
See TEX. R. APP. P. 68.4; In re Schulman, 252 S.W.3d at 408 n.22.
         We dismiss Appellant=s appeal.
Opinion delivered July 13, 2011.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                            (DO NOT PUBLISH)